EXHIBIT 99.4 ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) Mar 31, 2009 Sep 30, 2008 ASSETS CURRENT ASSETS: Cash and cash equivalents $213,881 $121,092 Accounts receivable, net of an allowance of $1,079 and $114 at March 31, 2009 and September 30, 2008, respectively 113,134 135,728 Income tax receivable 4,315 3,292 Insurance receivable 3,068 - Inventories of materials and supplies 50,686 37,906 Deferred tax assets 21 21 Prepaid expenses and deferred costs 4,389 10,225 Total Current Assets 389,494 308,264 NET PROPERTY AND EQUIPMENT 983,860 787,838 DEFERRED COSTS AND OTHER ASSETS 5,697 3,856 $1,379,051 $1,099,958 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $17,216 $16,987 Accrued liabilities 57,982 42,921 Deferred credits 367 304 Total Current Liabilities 75,565 60,212 LONG-TERM DEBT, net of current maturities: 300,000 170,000 300,000 170,000 LONG TERM LIABILITIES: Deferred income taxes 9,709 10,595 Deferred credits 4,937 7,942 Other 6,387 7,519 21,033 26,056 SHAREHOLDERS' EQUITY: Preferred stock, no par value; 1,000 shares authorized,none outstanding - - Common stock, $1 par value, 90,000 shares authorized with 64,186 and 64,031 issued and outstanding at March 31, 2009 and September 30, 2008, respectively 64,186 64,031 Paid-in capital 118,622 114,804 Retained earnings 799,645 664,855 Total Shareholders' Equity 982,453 843,690 $1,379,051 $1,099,958
